Exhibit 10.1.9
Walter Industries, Inc.
Walter Investment Management LLC
JOINT LITIGATION AGREEMENT
     THIS JOINT LITIGATION AGREEMENT (this “Agreement”) is made between Walter
Industries, Inc., a Delaware corporation (“WLT”), and Walter Investment
Management LLC, a Delaware limited liability company (“WIMLLC” and, together
with WLT, the “Principals”), and by each of them for their respective
subsidiaries (the “Subsidiary Parties” and, together with the Principals, the
“Parties”), and the Parties’ respective directors, officers, partners,
employees, advisors, affiliates, representatives and agents (“Representatives”),
all to the extent reflected in this Agreement, effective as of April 17, 2009
(the “Distribution Date”).
     WHEREAS, WLT owns all the limited liability company units of WIMLLC;
     WHEREAS, WLT, JWH Holding Company, LLC, a Delaware limited liability
company (“JWHHC”), WIMLLC and Hanover Capital Mortgage Holdings, Inc., a
Maryland corporation (“Hanover”), are party to that certain Second Amended and
Restated Agreement and Plan of Merger (as further amended, supplemented,
restated or otherwise modified from time to time, the “Merger Agreement”),
pursuant to which in connection with related transactions, (i) certain assets
and businesses of JWHHC will be acquired by WLT and transferred to WIMLLC,
(ii) prior to the Effective Time on the Closing Date, WLT shall distribute all
of the outstanding limited liability company interests in WIMLLC to WLT’s
stockholders (such time of the distribution, the “Distribution” or the
“Distribution Date”) and (iii) at the Effective Time, WIMLLC shall merge into
Hanover, with Hanover being the Surviving Corporation following the Merger.
Capitalized terms used but not defined herein shall have the meaning ascribed to
such terms in the Merger Agreement;
     WHEREAS, the Parties have been involved in, or may in the future be
involved in, pending or potential claims and litigation made by third parties
unaffiliated with the Principals, including, without limitation, claims and
litigation specifically referred to herein and in the schedules hereto
(collectively referred to as “Litigation”) that involve or could potentially
involve Parties that will not be affiliated with each other after the
Distribution;
     WHEREAS, the Parties and their Representatives have developed a substantial
amount of evidence and work product relating to the Litigation and have, prior
to the effective date of the Distribution, engaged in communications that are
protected by the attorney work product, attorney-client, and joint defense
privileges;
     WHEREAS, the Parties and their Representatives currently share certain
information that is protected as confidential, or under attorney-client
privileges, or as attorney work product, and the Parties agree that after the
Distribution such information should continue to be treated as confidential, or
protected by attorney work product or attorney-client privileges;

1



--------------------------------------------------------------------------------



 



     WHEREAS, the Parties are willing to, and are willing to cause their
respective Representatives to, provide access to such evidence and work product
on certain conditions; and
     WHEREAS, the Parties desire to allocate responsibilities for the Litigation
as provided herein and to share insurance coverages and indemnification from
third parties that may be available to the Parties;
     NOW, THEREFORE, in consideration of the foregoing premises and of the
mutual agreements and for other good and valuable consideration hereinafter set
forth, the receipt and sufficiency of which is hereby acknowledged, the parties
hereto, intending to be legally bound, do hereby agree as follows:
1. Statement of Intent. The Parties acknowledge that the intent of the
Distribution will be to separate the mortgage lending, mortgage servicing and
insurance businesses of WIMLLC from the homebuilding, coal mining, natural gas
and other businesses of WLT. The Parties note that such businesses are, and have
historically been, unique and separate businesses, and that it is the intent of
the Parties that the Litigation referred to herein, and any subsequent
Litigation related to any of the businesses of any of the Parties, should be
allocated as much as possible to the type of business out of which the
Litigation arose. Thus, it is the intent of the Parties that WIMLLC and its
Subsidiary Parties be responsible for all Litigation arising from the mortgage
lending, mortgage servicing and insurance business of WIMLLC, and that WLT and
its Subsidiary Parties be responsible for all Litigation arising from the
homebuilding, coal mining, natural gas and other businesses, including the
business of Cardem Insurance Co. Ltd. (except to the extent such Litigation
relates to and arises from the mortgage lending, mortgage servicing or insurance
businesses of WIMLLC), and that Litigation that relates to both WIMLLC and WLT
businesses shall be allocated and shared as agreed to by the Principals, or as
determined by the Arbitrator as set out below.
2. Allocation of Responsibility for Litigation and Claims.

  (a)   Schedule A Litigation. WLT shall indemnify, defend and hold harmless
WIMLLC and its Subsidiary Parties and its and their Representatives as of and
following the effective time of the Distribution (the “WIMLLC Corporate
Entities”), from and against any costs, expenses and damages assessed as a
result of the Litigation listed on Schedule A hereto. Such Litigation shall be
referred to herein as the “Schedule A Litigation”.     (b)   Schedule B
Litigation. WIMLLC shall indemnify, defend and hold harmless WLT and its
Subsidiary Parties and its and their Representatives as of and following the
effective time of the Distribution (the “WLT Corporate Entities”), from and
against any costs, expenses and damages assessed as a result of the Litigation
listed on Schedule B hereto. Such Litigation shall be referred to herein as the
“Schedule B Litigation”.     (c)   Schedule C Litigation. The Parties shall
share the costs, expenses and damages assessed as a result of the Litigation
listed on Schedule C hereto, according to

2



--------------------------------------------------------------------------------



 



      the allocations set out in Schedule C hereto, or, if no allocations have
been agreed between the Principals, then in such amounts as the Principals may
agree in the future, or as their interests in the Litigation may ultimately be
decided (the “Allocated Share”). Such Litigation shall be referred to herein as
the “Schedule C Litigation”.

3. Future Litigation.

  (a)   With respect to future Litigation, as soon as practicable after the
identification of such Litigation by any Party, the Principals and any other
relevant Party shall consult in good faith for the purpose of securing an
agreement between the Principals regarding an appropriate allocation of
responsibility for such Litigation among the Parties in accordance with the
statement of intent set forth in Section 1 of this Agreement. It is the intent
of the Parties that the responsibility for the Litigation be assumed fully by
one Party, or that the Principals agree to allocate responsibility for such
Litigation among the Parties in the same fashion as envisioned for the
Schedule C Litigation.     (b)   If the Principals are unable to allocate
responsibility for any Litigation within a reasonable period of time following
identification of such Litigation, but in any event by the earlier to occur of
(x) the date by which action must be taken in connection with such Litigation to
avoid prejudice to one of the Parties in connection therewith or (y) the 30th
day after identification of the Litigation, then the Principals may agree that
such allocations shall be as determined by any third party (such as an outside
law firm) who has been granted authority by the Principals to determine such
allocation, or any party may elect to cause any such allocation of
responsibility to be determined by an Arbitrator as described in Section 9
hereof.

4. Fees and Expenses.

  (a)   Except as provided herein or otherwise agreed among the Principals, the
Parties agree to pay their own expenses in connection with any Litigation,
including attorneys’ fees and the fees and expenses of their respective
affiliates and agents.     (b)   WLT shall be responsible for all out-of-pocket
costs and expenses associated with the Schedule A Litigation, including the
costs of depositions, testimony and discovery imposed on WIMLLC and its
Subsidiary Parties and their respective Representatives. For the avoidance of
doubt, WIMLLC and its Subsidiary Parties shall, and shall cause their respective
Representatives to, bear the costs of their respective internal legal counsel
and other personnel.     (c)   WIMLLC shall be responsible for all out-of-pocket
costs and expenses associated with the Schedule B Litigation, including the
costs of depositions, testimony and discovery imposed on WLT and its Subsidiary
Parties and their

3



--------------------------------------------------------------------------------



 



      respective Representatives. For the avoidance of doubt, WLT and its
Subsidiary Parties shall, and shall cause their respective Representatives to,
bear the costs of their respective internal legal counsel and other personnel.  
  (d)   Except as provided on Schedule C, each of the Principals agrees to share
the expenses of the Schedule C Litigation in proportion to their Allocated
Share, with each bearing their own expenses as they are incurred, sharing (in
proportion to their Allocated Share) other more extraordinary expenses (such as
expert witness fees), and then reconciling their expenses incurred for their
common benefit when any Litigation is finally concluded or at such other time as
agreed by the Principals.     (e)   The Principals shall regularly discuss the
need for payments hereunder, or to offset the payments incurred by the
Subsidiary Parties. Unless otherwise agreed by the Principals, with respect to
any specific Litigation or series of related Litigations, no payments hereunder
are required until the amount to be paid is greater than $10,000 (unless the
Principals agree on a final settlement of the amounts to be paid in respect of
such Litigation or series of related Litigations under this Agreement), or until
the amount owed to either Principal (including, for this purpose, its Subsidiary
Parties and its and their Representatives) hereunder exceeds $50,000. The
Principals shall consult with each other at least once each quarter during the
first year following the execution of this Agreement and semi-annually
thereafter regarding any payments required or proposed to be made hereunder and
any proposed modification of the terms of this Agreement or the schedules
hereto.     (f)   Any amounts owing hereunder shall, to the extent not paid
within 30 days after any agreement by the Principals regarding payment, bear
interest at the Prime Rate until such amounts are paid in full. As used herein,
“Prime Rate” shall mean the fluctuating interest rate announced from time to
time as published in the Wall Street Journal as the U.S. Prime Rate.

     5. Protection of Information.

  (a)   For purposes of this Agreement, the Parties record that they have a
common interest in the Litigation, recognizing that they were under common
control and ownership in connection with prior actions and communications with
respect to the Litigation.     (b)   The Parties agree to share evidence and
work product in connection with the Litigation, including with their respective
counsel, provided, however, that in the event of disagreements regarding whether
to settle any Litigation, the Parties shall be free to settle any such
Litigation, provided that the work product, evidence, privileged materials and
confidential information retained by the settling Party shall not be shared with
any third parties without the consent of any Party that would have the right to
prevent the disclosure of any such

4



--------------------------------------------------------------------------------



 



      information had the Distribution not occurred.     (c)   Each Party agrees
to protect, and shall cause its Representatives to protect, any work product,
evidence, privileged materials and confidential information related to the
Litigation against disclosure as if it were their own information and to assert
the joint litigation privilege as a bar to the production of any such
information.

     6. Prior Coverages and Indemnification.

  (a)   Prior Coverage

  (i)   With respect to Litigation or other liabilities against a Party and its
Representatives (such Party, an “Exposed Entity”) that are or may be, in the
reasonable judgment of the Principal that is affiliated with such Exposed
Entity, covered by insurance policies held by an unaffiliated Party or by
indemnification otherwise available to an unaffiliated Party (a “Covered
Entity”) in respect of periods prior to the Distribution Date (“Prior
Coverage”), such Exposed Entity may pursue, or, to the extent possible, such
Covered Entity shall be authorized to pursue, claims in respect of such
Litigation or other liabilities on behalf of the Exposed Entity in the amounts
and in accordance with the terms of such Prior Coverage, provided that such
claims relate to matters that arose on or prior to the Distribution Date. Each
Principal affiliated with a Covered Entity agrees that it will not, and will not
permit any affiliate (including any Covered Entity) to, terminate any Prior
Coverage without the other Principal’s consent. Promptly upon receipt of the
proceeds of any such Prior Coverage resulting from such claims, the Covered
Entity shall cause such proceeds to be paid to the Exposed Entity; provided that
the amount of such proceeds paid by the Covered Entity to the Exposed Entity
shall be, without duplication, (i) reduced by the amount of any fees and
expenses reasonably incurred, or incurred with the Exposed Entity’s written
consent, by the Covered Entity in pursuit of such claims, (ii) adjusted in good
faith by the Covered Entity to reflect the present value of any increased fees
and expenses associated with continuing to maintain the policy or indemnity from
which the Prior Coverage arises that is attributable to the pursuit of such
claim and (iii) adjusted in good faith by the Covered Entity to reflect any
likely benefit to the Covered Entity attributable to the pursuit of such claim
including, without limitation, any estimated benefits associated with the
satisfaction of a deductible under any policy or indemnity providing the Prior
Coverage.     (ii)   Any Covered Entity pursuing a claim for Prior Coverage
will, or will cause its affiliates to, diligently pursue all claims for Prior
Coverage at the Exposed Entity’s expense, provided that in no event shall the

5



--------------------------------------------------------------------------------



 



      Covered Entity be obligated to litigate or pursue any other extraordinary
remedies against any insurer or indemnitor, except as provided in (iii) below.
The Principals agree to consult in good faith with respect to the pursuit of any
claim for Prior Coverage hereunder. Each Party shall, and shall cause its
Representatives to, take all reasonable and necessary steps not inconsistent
with its or their own interests to maintain the availability of Prior Coverage
to the Parties and their Representatives.     (iii)   If the Principal
affiliated with an Exposed Entity, in its sole discretion, determines that it is
necessary to pursue litigation or make a claim for Prior Coverage against any
insurer or indemnitor in order to protect its and its affiliates’ and
Representatives’ rights hereunder with respect to any claim, it shall so advise
the Principal affiliated with the applicable Covered Entity, and the Principal
affiliated with the Exposed Entity, the Exposed Entity and their respective
Representatives may pursue such litigation or claim.

  (c)   WIMLLC Policies         WLT shall cause to be transferred all
stand-alone insurance policies applicable to WIMLLC and its subsidiaries,
subject to insurance company approval and agreement to transfer.

  (d)   First Come/First Served         The Parties acknowledge that the
provisions set forth in Section 6(a) hereof could result in the exhaustion of
Prior Coverage policy or indemnity limits by one or a small number of Exposed
Parties as a result of the “first come/first served” nature of the provision.
With respect to the application of the provisions set forth in Section 6(a), the
Parties agree to, and shall cause their respective Representatives to, act in
good faith and to avoid taking any actions for the purpose of, or with the
intention of, accelerating or delaying claims payments or losses in order to
obtain some advantage vis-à-vis the other Parties and their Representatives in
connection with the Prior Coverage, including, without limitation, anticipated
exhaustion of applicable Prior Coverage limits and the anticipated costs
associated with satisfying Prior Coverage deductible requirements. In addition,
the Parties shall not, and shall cause their Representatives not to, enter into
any written settlement agreement with any insurer that has the effect of
reducing Prior Coverage limits or increasing Prior Coverage deductibles,
including “tipping basket” deductibles that would otherwise be potentially
available under this Agreement to any Party and its Representatives without
first giving the affected Party at least thirty (30) days’ advance written
notice of its intention to enter into such settlement accompanied by a copy of
the proposed settlement so that the other Party may have an opportunity to
consider the impact of such proposed settlement on its interests and those of
its Representatives. The Parties agree to, and shall cause their

6



--------------------------------------------------------------------------------



 



      respective Representatives to, consult with each other and negotiate in
good faith about such impacts.

7. Directors and Officers Liability Insurance. For the six-year period
commencing immediately after the Distribution Date, WLT shall maintain in effect
WLT’s current directors’ and officers’ liability insurance policies providing
coverage for acts or omissions occurring prior to the Distribution Date with
respect to those Persons who are currently covered by WLT’s directors’ and
officers’ liability insurance policy on terms and at limits no less favorable to
WIMLLC’s current and former directors and officers currently covered by policies
in effect on the Distribution Date; provided that, if WLT’s current directors’
and officers’ liability insurance expires, is terminated or is canceled during
such six-year period, WLT shall obtain directors’ and officers’ liability
insurance covering such acts or omissions with respect to each such Person on
terms and at limits no less favorable to WIMLLC’s directors and officers
currently covered by policies in effect immediately prior to the date of such
expiration, termination or cancellation (the “Existing D&O Policy”); provided
further, that: (i) WLT may substitute for the Existing D&O Policy a policy or
policies of comparable coverage, including a “tail” insurance policy; and
(ii) WLT shall not be required to pay annual premiums for any substitute or
“tail” policies in excess of two times the annual premiums paid for the Existing
D&O Policy as of the Distribution Date (the “Maximum Premium”). In the event any
future annual premiums for the Existing D&O Policy (or any substitute policies)
exceed the Maximum Premium, WLT shall be entitled to reduce the amount of
coverage of the Existing D&O Policy (or any substitute or “tail” policies) to
the amount of coverage that can be obtained for a premium equal to the Maximum
Premium. This Section is intended to benefit each of the current and former
directors and officers of WIMLLC covered by the Existing D&O Policy as of the
Distribution Date, and shall be enforceable by each such Person and his or her
heirs and representatives.
     8. Further Assurances.

  (a)   Each Party shall, and shall cause its respective Representatives to (i)
cooperate with each other Party and its Representatives, (ii) use commercially
reasonable efforts to take or cause to be taken all appropriate actions required
of such Party and its Representatives hereunder, (iii) do or cause to be done
all things reasonably necessary or appropriate to effectuate the provisions and
purposes of this Agreement and the transactions contemplated hereby (including,
without limitation, the execution of additional documents or instruments of any
kind and the obtaining of consents that, in each case, may be reasonably
necessary or appropriate in furtherance of the provisions hereof) and (iv) take
all such other actions as may be reasonably requested by another Party, for
itself and its Representatives, from time to time consistent with and in
furtherance of the terms of this Agreement. Each Party shall, and shall cause
its Representatives to, furnish to the other Parties all information and
documentation as may reasonably be required in the pursuit of any Litigation or
litigation under this Section. Each Principal shall regularly, and in any event
no less frequently than quarterly or as otherwise agreed by the Principals,
consult with the other with

7



--------------------------------------------------------------------------------



 



      respect to any Litigation, and each Principal shall promptly advise the
other as to any material developments. Each of the Principals shall take all
action reasonably required to ensure that any former subsidiary shall have
access to the Prior Coverage following any merger or liquidation of either of
the Principals.     (b)   By way of enumeration and not of limitation, each
Party shall, and shall cause its Representatives to, upon the reasonable request
of any other Party (whether for itself or on behalf of its Representatives),
promptly: (i) provide copies of insurance policies or evidence of the existence
of insurance to any other Party; (ii) provide information reasonably necessary
or helpful to any other Party and its Representatives (including, without
limitation, currently valued loss runs on an annual basis for all lines of
insurance for five calendar years after the Distribution Date) in connection
with any requesting Party’s efforts to obtain insurance coverage; (iii) provide
information to any other Party regarding amounts applied to the limits of
policies or self-insured retentions potentially applicable to both, and the
basis for the application of such amounts to such limits, so that each Party can
monitor the exhaustion of such limits; and (iv) execute further reasonable
assignments or allow any other Party to reasonably pursue reasonable claims in
its name (subject to rights of participation and consultation in respect of the
pursuit of such claims) at the sole expense of the requesting Party, including
by means of arbitration or litigation, to the extent necessary or helpful to the
other Party’s efforts to obtain Prior Coverage to which it or its
Representatives are entitled under this Agreement.     (c)   Each Party shall,
and shall cause its Representatives to, reimburse each other for out-of-pocket
costs and expenses reasonably incurred in connection with providing cooperation
and assistance to the other pursuant to this Agreement in accordance with
Section 4 of this Agreement.

     9. Arbitration.

  (a)   Commencement. In the event of any dispute arising out of or in
connection with this Agreement or relating to the subject matter hereof (a
“Dispute”), including without limitation a breach, default, misrepresentation or
failure to agree pursuant to any provision which expressly requires agreement
among the Parties, the disputing Party shall notify the other relevant Parties
and the Principals of, and shall describe in reasonable detail, the Dispute, and
shall indicate in such notice that such disputing Party wishes to resolve such
Dispute by mediation or arbitration. If the relevant Parties are unable to reach
a mutually acceptable resolution of the Dispute within thirty (30) days of the
receipt of notice by the relevant Parties, any of the relevant Parties may elect
to submit the Dispute for final, binding settlement by arbitration by a single
arbitrator (the “Arbitrator”) by delivering a notice of such election to each of
the other relevant Parties and by requesting from the International Institute
for Conflict Prevention and Resolution (“CPR”), simultaneously with or as soon
as reasonably practical (and in no event more than ten (10) days) following

8



--------------------------------------------------------------------------------



 



      delivery of such notice of election, a list of qualified arbitrators
pursuant to paragraph (b) of this Section 9.     (b)   Rules of Arbitration.
Such arbitration shall be presided over by a sole arbitrator (the “Arbitrator”),
appointed by mutual agreement of the relevant Parties from a list proposed by
CPR in response to the request described in paragraph (a) of this Section 9 of
no less than 10 members of the CPR Panels of Distinguished Neutrals qualified to
arbitrate the Dispute. If the relevant Parties are unable to agree upon a sole
arbitrator prior to the later to occur of (i) the thirtieth (30th) day after
receipt by the all relevant Parties of the notice of intent to arbitrate and
(ii) the tenth (10th) day after receipt by the relevant Parties of a proposed
list of arbitrators from CPR, the sole arbitrator shall be chosen by CPR in
accordance with Article 6 of the 2007 CPR Rules for Non-Administered Arbitration
(the “Rules”).     (c)   Arbitration Procedure. The place and situs of
arbitration shall be Tampa, Florida, or such other location as the relevant
Parties may agree to. The arbitration shall be conducted in accordance with the
Rules. The parties agree to facilitate the arbitration by (i) making available
to each other and to the Arbitrator for inspection and extraction all documents,
books and records as the Arbitrator shall determine to be relevant to the
dispute, (ii) making personnel under their control available to other parties
and the Arbitrator and (iii) observing strictly the time periods established by
the Arbitrator for the submission of evidence and pleadings. The Arbitrator may
impose sanctions in its discretion to enforce compliance with discovery and
other obligations imposed by the Arbitrator and the Rules. Once the Arbitrator
has been selected, such arbitration shall be the exclusive manner pursuant to
which any Dispute shall or may be resolved except by mutual agreement of the
relevant Parties. The Arbitrator shall have the power to render declaratory
judgments in accordance with the Rules, to grant, temporary, preliminary and
permanent relief, including, without limitation, injunctive relief and specific
performance, as well as to award monetary claims or to render claims that the
Arbitrator deems equitable and just, provided that the Arbitrator shall not have
the power to act (x) outside the prescribed scope of this Agreement, or
(y) without providing an opportunity to each Party to be represented before the
Arbitrator. The Arbitrator shall endeavor to render final decisions in writing
within sixty (60) days of the selection of the Arbitrator.     (d)   Arbitration
Award; Enforcement. The Arbitrator’s final decision shall be delivered in
writing to each of the relevant Parties. The Arbitrator may allocate the costs
and expenses of the proceedings between the relevant Parties and shall award
interest as the Arbitrator deems appropriate. The arbitration judgment shall be
final and binding on each of the relevant Parties. Judgment on the Arbitrator’s
award may be entered in any court of competent jurisdiction by any of the
relevant Parties.

9



--------------------------------------------------------------------------------



 



  10.   Immunities. This Agreement may not be introduced in any court to
establish any fact of this Agreement except to permit any Party hereto to secure
its rights and the rights of its Representatives under this Agreement. The terms
of this Agreement have been reached as a settlement between the Parties and its
terms are without prejudice to the ability of any Party hereto to assert claims
against any third party, or defend itself against claims asserted it by any
third party.     11.   Authority. Each Principal represents and warrants that it
has the right, power and authority to enter into this Joint Litigation
Agreement, and to cause its affiliates, including, without limitation, its
Subsidiary Parties, and its Representatives to abide by this Agreement to the
extent necessary to enforce the terms hereof as fully as if they were
signatories to this Agreement.     12.   Amendments. This Agreement may be
amended, supplemented, restated or otherwise modified by the mutual written
agreement of the Principals, and all parties who derive rights under this
Agreement shall be bound by such written agreement. This Agreement may not be
discharged except by performance in accordance with its terms or by a writing
signed by the Party that would otherwise benefit from such performance if
properly discharged.     13.   Assignments. This Agreement shall be binding on
the successors and assigns of the Principals and their respective Subsidiary
Parties, and each Party hereto acknowledges and consents to the assignment, by
operation of law or otherwise, of this Agreement to the successor in interest of
WIMLLC pursuant to the Merger, and this Agreement shall remain binding and in
full force and effect following the Merger.     14.   Third Party Rights. This
Agreement shall not confer any rights or benefit upon any person or entity other
than the Parties and their respective successors and permitted assigns.     15.
  Legal Enforceability. If any provision of this Agreement or the application of
any such provision to any person or circumstance shall be declared to be
invalid, unenforceable or void, such declaration shall not have the effect of
invalidating or voiding the remainder of this Agreement, it being the intent and
agreement of the Parties that this Agreement shall be deemed amended by
modifying such provision to the extent necessary to render it valid, legal and
enforceable while preserving its intent or, if such modification is not
possible, by substituting therefor another provision that is valid, legal and
enforceable and that achieves the same objective. Any such prohibition or
unenforceability in any jurisdiction shall not invalidate, render unenforceable
such provision in any other jurisdiction.     16.   Governing Law. This
Agreement shall be governed by, and construed in accordance with, the laws of
the State of New York applicable to contracts made and to be performed therein.
Each of the Parties hereby waive personal service of

10



--------------------------------------------------------------------------------



 



      any and all process upon it and consent that all such service of process
may be made by registered or certified mail (return receipt requested) directed
to the Principal affiliated with such Party at its address set forth on the
signature pages below, and service so made shall be deemed to be completed three
(3) days after the same shall have been so deposited in the U.S. Mails, or on
one day following delivery by email or by telecopy as provided below, with
evidence of delivery, provided that any delivery by email or telecopy shall be
followed by a telephone call alerting the recipient to the notice being so
delivered.

[Signature pages to follow]

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement
as of the day and year first above written.

                  WALTER INDUSTRIES, INC.       WALTER INVESTMENT MANAGEMENT LLC
 
               
Signature:
  /s/ Victor P. Patrick       Signature:   /s/ Mark J. O’Brien
 
               
Name:
  Victor P. Patrick       Name:   Mark J. O’Brien
Title:
  Vice Chairman and Chief Financial Officer Officer       Title:   President and
Chief Executive Officer
Address:
  4211 W. Boy Scout Boulevard
Tampa, FL 33607       Address:   4211 W. Boy Scout Blvd., 4th Floor
Tampa, FL 33607
Facsimile:
  813-871-4420       Facsimile:   813-871-4420

12